UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-2191



GLENN SURBER,

                                                        Petitioner,

          versus


CANNELTON INDUSTRIES, INCORPORATED; DIRECTOR,
OFFICE OF WORKERS’ COMPENSATION PROGRAMS,
UNITED STATES DEPARTMENT OF LABOR,

                                                       Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(99-1153-BLA)


Submitted:   February 28, 2001            Decided:   March 19, 2001


Before WILKINS, LUTTIG, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


S. F. Raymond Smith, RUNDLE & RUNDLE, L.C., Pineville, West Vir-
ginia, for Petitioner. Mary Rich Maloy, JACKSON & KELLY, P.L.L.C.,
Charleston, West Virginia, for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Glen Surber seeks review of the Benefits Review Board’s deci-

sion and order affirming the administrative law judge’s denial of

black lung benefits pursuant to 30 U.S.C.A. §§ 901-945 (West 1986

& Supp. 2000).   Our review of the record discloses that the Board’s

decision is based upon substantial evidence and is without revers-

ible error.   Accordingly, we affirm on the reasoning of the Board.

See Surber v. Cannelton Industries, Inc., BRB No. 99-1153-BLA,

(B.R.B. Aug. 9, 2000).   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




                                  2